People v Jimenez (2017 NY Slip Op 08454)





People v Jimenez


2017 NY Slip Op 08454


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5100 1698/12

[*1]The People of the State of New York, Respondent,
vSteven Jimenez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered June 24, 2014, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously affirmed.
The evidence was legally sufficient to establish that the injury inflicted by defendant when he slashed the victim across the face with a box cutter caused serious disfigurement, thereby satisfying the serious physical injury element of first-degree assault (see People v McKinnon, 15 NY3d 311, 315-316 [2010]). The People presented evidence that the victim sustained a laceration to the right side of his face that ran from his forehead to his jaw, and that the laceration resulted in a permanent scar, which the jury observed. "[V]iewed as a whole, and especially considering the prominent location of the wound on the face, [the evidence] support[s] the inference that at the time of trial the scar[] remained seriously disfiguring under the McKinnon standard" (People v Coote, 110 AD3d 485, 485 [1st Dept 2013], lv denied 22 NY3d 1198 [2014]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK